Citation Nr: 0025781	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for tinea cruris, tinea 
pedis and Lichen's simplex chronicus claimed on a direct 
basis as well as residuals of exposure to herbicides in 
service.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of left 
knee injury.

5.  Entitlement to an effective date earlier than February 
28, 1994, for a 100 percent disability rating for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, and wife


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to April 
1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board has determined that, in order to ensure that the VA 
has fulfilled its initial "duty to assist" the veteran in 
obtaining VA medical records, the case must be remanded for 
the issues of entitlement to service connection for 
hemorrhoids; peptic ulcer disease;, tinea cruris, tinea pedis 
and Lichen's simplex chronicus (claimed as residuals of 
exposure to herbicides and on a direct basis) and the issue 
of whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of left 
knee injury.  Therefore, the Board will only address the 
earlier effective date issue in the body of this decision and 
reserve further comment on the remaining issues for the 
remand portion of this decision.


FINDING OF FACT

Prior to February 28, 1994, it was not factually 
ascertainable that PTSD was 100 percent disabling, under 
schedular criteria.


CONCLUSION OF LAW

An effective date earlier than February 28, 1994, for 
assignment of an evaluation of 100 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 5107(a), 5110 (West 1991); 38 
C.F.R. § 3.400(o)(2) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A rating decision in June 1994 increased the schedular 
evaluation for PTSD from 50 percent to 100 percent, and the 
RO has assigned an effective date of February 28, 1994, for 
the 100 percent evaluation.  A rating decision in February 
1998 found that the 100 percent evaluation for PTSD should 
also be considered permanent as of February 28, 1994, and 
granted a claim of entitlement to dependents' educational 
assistance, effective February 28, 1994.  The veteran has 
contended that an earlier effective date for his 100 percent 
schedular rating for PTSD should be assigned.

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (1999).  The effective date of an 
increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred, if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

A request by the veteran for paragraph 29 benefits due to 
hospitalization for his PTSD, which was received at the RO on 
February 1, 1993, was accepted by the RO as the date of claim 
for increased compensation for PTSD.  

VA medical records confirm that the veteran was hospitalized 
for treatment of PTSD from October 19, 1992 to December 2, 
1992.  Thereafter, by rating decision of March 1993, the 
veteran was assigned a temporary total (100 percent ) rating 
under paragraph 29 effective from October 19, 1992, the date 
of his VA hospital admission, and a 30 percent rating from 
January 1, 1993.  The veteran appealed the 30 percent rating.  
During the pendency of his appeal, the RO, by rating decision 
of December 1993, increased the assigned rating for the 
veteran's service-connected PTSD from 30 percent to 50 
percent, effective January 1, 1993.  The veteran continued 
his appeal for an increased rating.  Subsequently, as noted 
above, the RO in a rating decision in June 1994, increased 
the schedular evaluation for PTSD from 50 percent to 100 
percent, and the RO has assigned an effective date of 
February 28, 1994, for the 100 percent evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  During the pendency 
of the veteran's claim for an increased evaluation for PTSD 
(from date of claim in February 1993 to grant of the 100 
percent rating in June 1994), the schedular criteria for 
rating PTSD were set forth at 38 C.F.R. § 4.132 (1994), 
Diagnostic Code 9411.  (The criteria for rating psychiatric 
disability was revised, effective November 7, 1996, after a 
100 percent evaluation was assigned for the veteran's PTSD).

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9411, provided that a 50 percent evaluation was warranted for 
PTSD where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and where the reliability, flexibility, and efficiency levels 
were so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
rating required that the ability to establish and maintain 

effective or favorable relationships with people be severely 
impaired and that the psychoneurotic symptoms be of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must have been demonstrably unable 
to obtain or retain employment.

The Board notes that, during the pendency of the veteran's 
claim for an increased rating for PTSD, a regulation provided 
that in a case in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (1996).  In addition, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (the Court) held that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating for 
PTSD were each independent bases for granting a 100 percent 
evaluation and that, whenever unemployability was caused 
solely by a service connected mental disorder, a 100 percent 
schedular rating was warranted.  Johnson v. Brown, 7 Vet. 
App. 95 (1995).

Thus, with regard to the veteran's psychiatric status between 
January 1, 1993, the date following termination of the 
veteran's temporary total benefits under Paragraph 29, and 
February 28, 1994, the currently assigned effective date for 
a schedular evaluation of 100 percent for PTSD, the Board 
must determine whether there is demonstrative evidence that 
the veteran met the criteria for either a 70 or 100 percent 
schedular rating for PTSD.  

Review of the VA hospital discharge summary report, dated 
December 1992, indicated that at admission the veteran was 
employed with the Highway Department, where he was having 
difficulty relaxing and relating to coworkers.  He was 
currently living with his girlfriend.  He had sleep 
difficulties due to nightmares and hallucinations associated 
with flashbacks.  He was oriented with goal-directed process 
and logical thinking.  His judgment and insight were 
described as good.  At the time of discharge from the 
inpatient program, the veteran was judged to have made only 
limited progress during his stay.  His difficulty with PTSD 
symptoms had been exacerbated by family problems.  He was 
encouraged to continue in outpatient therapy at the Veteran 
Center.  At discharge he was noted to be "ready to resume 
his prehospital level of activity".  A current Global 
Assessment of Functioning (GAF) score of 55 was assigned, 
which denotes moderate symptoms or moderate difficulty in 
social, occupational, or school functioning. The American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 12 (3rd ed. revised, 1987).

Lay statements from his girlfriend and friends, dated in 
January and February 1993, indicated that the veteran's 
condition seemed to be worsening.  He had trouble sleeping, a 
quick temper, trouble in crowds and with Vietnamese people.  

During a personal hearing conducted in May 1993, the veteran 
indicated that he was still employed full-time with the 
Highway Department as a flagman on a construction crew.  He 
had difficulty socializing with others, including his four 
children.  He experienced nightmares and difficulty sleeping, 
and flashbacks several times a week.  

Report of VA psychiatric examination conducted in June 1993, 
noted that the veteran continued to take medication for his 
PTSD symptoms and also met with a counselor at the Vet Center 
once a month.  Subjective complaints included nightmares, 
hallucinations, isolation, problems trusting people, 
nervousness and agitation, difficulty sleeping, quick temper, 
and trouble getting along with others.  He was currently 
still employed with the Highway Department.  He felt that his 
co-workers talked about him.  He avoided things that reminded 
him of the war, people, crowds, and Vietnamese people.  On 
mental status examination the veteran's speech was normal.  
Mood showed periods of depression.  Thought processes were 
normal and memory good.  He was well oriented in time, place, 
and person; he was quite alert.  The examiner found no 
hallucinations other than that he reported sometimes hearing 
Vietnamese voices.  There was no evidence of delusions or 
schizophrenic trends.  There was depression and anxiety.  
Insight was superficial.  Judgment was good.  He had no 
suicidal ideation.  He had some homicidal feeling but made no 
attempts.  The examiner did not believe him to be in need of 
psychiatric hospitalization.  The final diagnosis was PTSD, 
chronic delayed.  

A written statement from the staff social worker for the 
PTSD/Substance Abuse Unit (PSU) at the local VA Medical 
Center (VAMC), dated August 9, 1993, indicated that she had 
been associated with the veteran in this capacity since 
August 1991.  Although the veteran remained employed with the 
Highway Department, he reported increased difficulty with 
peers on the job.  He was feeling increased anxiety about his 
ability to maintain his job.  He had been involved in a 
physical altercation with a car salesman during the past 
year.  The veteran's sleep disturbances continued to be one 
of his most severe symptoms.  He also reported problems with 
startle response, dysphoria, loss of temper, poor 
concentration, irritability, and isolation.  He also reported 
flashbacks.  The only observed area of improvement was the 
veteran's continued abstinence from the use of alcohol.  

VA hospital summary report dated later in August 1993, noted 
that the veteran was admitted from August 17 to August 31, 
1993 under the acute admission program, with reported 
increased anxiety and general exacerbation of PTSD symptoms 
of sleep disturbance, frequency of nightmares and daytime 
flashbacks.  He denied suicidal or homicidal ideation, and 
delusions, illusions, or hallucinations.  It was noted that 
he had married in June and was still employed with the 
Highway Department.  On mental status examination his affect 
was anxious and mildly constricted.  Thought content was 
negative for delusions, illusions, or hallucinations.  He was 
fully oriented.  He was admitted for adjustment of his 
medication and stabilization of symptoms of PTSD.  At 
discharge he appeared to have stabilized.  At discharge he 
was considered ready to resume his prehospital level of 
activities.  A current Global Assessment of Functioning (GAF) 
score of 45 was assigned, which denotes serious symptoms or 
serious impairment in social, occupational, or school 
functioning. The American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders 12 (3rd ed. 
revised, 1987).

Report of VA psychiatric examination conducted in December 
1993, indicated that the veteran was currently taking 300 
milligrams Trazodone and some other unidentified medications.  
He continued to be followed at the Mental Hygiene Clinic.  
The veteran complained that he believed he was "little bit 
worse."  He reported a "hair-trigger temper", and being 
irritable and difficult to get along with.  He reported 
considerable frustration at work, and that he was missing 
almost as many days as he showed up.  He stated that his co-
workers made depressing statements about him and he was 
frustrated because he seemed unable to learn anything new.  
He continued to work on the construction crew but no longer 
was allowed to drive because of his medication use.  
Subjective PTSD symptoms included nightmares 2 to 3 times a 
week; frequent intrusive thoughts, startle response, and 
crowd avoidance.  He reported being married about six months 
but spent more time at his mother's house because he and his 
wife argued.  On mental status examination, the veteran was 
found to converse readily with the examiner with good eye 
contact.  His mood was generally depressed with some anxiety 
noted as well.  Affect was appropriate to content.  Thought 
processes and associations were logical and tight, and there 
were no loosening of associations noted; nor was there any 
evidence of confusion.  No gross impairment of memory was 
observed and he was oriented times three.  Hallucinations 
were not complained of and no delusional material was noted.  
His insight and judgment were adequate.  The final diagnosis 
was PTSD, chronic; the examiner did not find the veteran to 
be in need of psychiatric hospitalization at the time of the 
examination.  

As noted above, in a subsequent rating decision dated 
December 1993, the RO increased the veteran's disability 
rating for PTSD from 30 percent to 50 percent effective from 
January 1, 1993, the date of expiration of the temporary 100 
percent rating due to VA hospitalization from October 19, 
1992 to December 2, 1992.  

A written memorandum to the veteran's supervisor at his job, 
dated January 12, 1994, from the veteran's two treating 
psychiatrists at the VAMC, indicated that the veteran 
continued to require medications to relieve his PTSD 
symptoms.  It was acknowledged that these medications had 
caused drowsiness, thus causing problems for the veteran at 
his job.  The veteran was scheduled to enter an inpatient 
PTSD rehabilitation unit on February 28, 1994, and it was 
hoped that his medication difficulties could be resolved 
while hospitalized so that they would not impair his job 
performance thereafter.  

A written response from the veteran's job supervisor, dated 
January 13, 1994, indicated his understanding that the 
veteran was to continue on his current medication until he 
could be admitted for the rehabilitation treatment.  However, 
the supervisor further stated that due to the veteran's job 
duties, he did not feel that the veteran could perform these 
duties while on a medication that would cause drowsiness.

VA hospital summary report indicated that the veteran was 
admitted from February 28, 1994 to April 8, 1994 for the 
inpatient PTSD rehabilitation treatment program.  At 
admission he was noted to have recurrent nightmares, 
hallucination, intrusive daily thoughts, increased avoidance 
and isolation tendencies, excess hyperarousable state, 
exaggerated startle reflex, and decreased sleep.  He also 
reported increased marital stress although he continued to 
live with his spouse of approximately one year.  He also 
reported increased problems while working with increased 
hostility and aggressiveness and alienation from peers.  He 
was on a 2 1/2 month leave from his job.  During 
hospitalization h is medications were increased.  For 
instance, his Trazodone dosage was increased from 100 mg. to 
400 mg.  At time of discharge he was not suicidal or 
homicidal and seemed to be in much better control of his 
anxiety and stress.  However, the program leaders felt that 
although he would do fairly well in low stress environments; 
"this could easily fall apart in environments involving 
larger groups of people".  A current Global Assessment of 
Functioning (GAF) score of 45 was assigned.

During this admission, the veteran's VA psychologist, J. 
Baldwin, Ph.D., provided a letter to the veteran's attorney, 
dated March 31, 1994, in which it was stated that the veteran 
was "being treated with medications that cause drowsiness 
and thus affect his ability to work."  The VA psychologist 
further stated that the veteran was unemployable "at this 
time."  

Analysis

The Board finds that prior to admission to a VAMC on February 
28, 1994, the veteran was not virtually isolated in the 
community, and so that basis for a 100 percent rating for 
PTSD had not been demonstrated.  There were no findings 
indicative of inappropriate behavior or any finding of any 
loss of contact with reality to support a finding that the 
veteran's psychoneurotic symptoms were so severe that he was 
bordering on repudiation of reality and inability to behave 
maturely in his daily activities; therefore, that basis for a 
100 percent rating for PTSD also had not been demonstrated.  
Finally, the Board finds that the veteran was not 
demonstrably unable to obtain or retain employment as he 
remained working full-time with the Highway Department, 
although admittedly with increasing difficulty, until the 
VAMC admission on February 28, 1994.

The  Board further finds that during the time period in 
question (January 1, 1993 to February 28, 1994) the veteran's 
PTSD symptoms were more analogous to the criteria for a 50 
percent rating than that required for a higher rating under 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).  The findings 
of the June 1993 VA examination, the August 1993 VA hospital 
summary report, and the December 1993 VA examination all show 
that the veteran was experiencing increased anxiety and more 
difficulty relating to his peers at work and wife at home.  
However, the veteran himself in December 1993, described the 
increased symptoms as only "little bit worse."  
Furthermore, the objective findings on mental status 
examinations found that he continued to relate well and 
cooperatively with the interviewer, his thought processes and 
memory remained good and he continued to exhibit adequate 
insight and judgment.  Thus, the Board finds that the 
veteran's symptoms did not represent a severe impairment 
prior to February 28, 1994.  In addition, the Board finds 
that the veteran's PTSD did not preclude the veteran from 
securing or following a substantial gainful occupation during 
this period from January 1, 1993 and February 28, 1994, so as 
to meet the criteria for a 100 percent evaluation under 
Diagnostic Code 9411 provided by 38 C.F.R. § 4.16(c) (1996).  
On VA examination in June 1993, the veteran described some 
problems with his peers at work but was still employed full-
time.  The VA social worker, in August 1993, noted that the 
veteran remained employed but with reportedly increased 
difficulty with peers on the job.  Likewise, the August 1993 
hospitalization report noted mainly increased anxiety at 
admission, and at discharge he was able to resume 
prehospitalization activities.

Therefore, the Board concludes that it was not factually 
ascertainable prior to February 28, 1994, that the criteria 
for an evaluation in excess of 50 percent for PTSD, under 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) had been met.

For the reasons stated above, entitlement to an effective 
date earlier than February 28, 1994, for assignment of an 
evaluation of 100 percent for PTSD is not established.  
38 C.F.R. § 3.400(o)(2).


ORDER

An effective date earlier than February 28, 1994, for the 
assignment of a 100 percent disability evaluation for PTSD, 
is denied.



REMAND

Review of the claims folder reveals that there are additional 
VA medical records that have not been obtained and associated 
with the claims folder.  Specifically, the veteran has 
alleged treatment since service for his claimed disorders at 
a VA medical center (VAMC) and a July 1990 response from the 
North Little Rock VAMC, VA Form 10-7131, indicated that there 
were outpatient notes from 1976; however, they were not 
forwarded to the RO.  This response further indicated that 
these early VA medical records included treatment for 
gastrointestinal complaints and rash.  

The United States Court of Appeals for Veterans Claims (the 
Court) has recently held that the VA has an initial duty to 
obtain all service medical records and VA medical records 
prior to adjudication of the claim.  See McCormick v. Gober, 
No. 98-48 (U.S. Vet. App. Aug. 18, 2000) (held that the 
"Immediate Development" provisions of VBA Letter 20-99-60 
have the force of law so as to require that VA request copies 
of SMRs and VA medical records prior to making a 
determination as to whether a claim is well grounded.).

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who treated him from 
discharge until the present for the 
claimed disabilities.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not previously 
been secured.  Specifically, these should 
include the VA outpatient treatment 
records from the North Little Rock VAMC, 
dated from 1976.  Any records obtained 
should be associated with the claims 
folder.  Failures to respond or negative 
replies should be noted in writing and 
also associated with the claims folder.

2.  Thereafter, the RO should 
readjudicate the issues of service 
connection for hemorrhoids; PUD; tinea 
cruris, tinea pedis and lichen's simplex 
chronicus (claimed as residuals of 
herbicides exposure and on a direct 
basis); and whether new and material 
evidence has been submitted to reopen the 
claim of service connection for residuals 
of left knee injury.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted by the 
RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



